DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority

2.	Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). The certified copy has been filed in parent Application No. KR 10-2019-0114355, filed on 2019/09/17.

Drawings

3.	The drawings are objected to under 37 CFR 1.83(a). The drawings must show every feature of the invention specified in the claims. Therefore, “the at least one data line extends in a first direction and comprises a plurality of data lines arranged along a second direction crossing the first direction” (Claim 20) must be shown or the feature(s) canceled from the claim(s). No new matter should be entered.



Claim Rejections - 35 USC § 112

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.



15-17 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

A.	Regarding Claim 15’s limitations “a (2-1) connection electrode … a (2-2) connection electrode …”, are NOT CLEAR because:

I.	(2-1) and (2-2) are referred to numbers of inputs/outputs-outputs/ inputs electrode(s).
II.	(2-1) and (2-2) are referred to differentiate between one/first and another/second electrode(s).

B.	Regarding Claim 17’s limitations “a (2-1) fan-out line … a (2-2) fan-out line …”, are NOT CLEAR because:

I.	(2-1) and (2-2) are referred to numbers of inputs/outputs-outputs/ inputs line(s).
II.	(2-1) and (2-2) are referred to differentiate between one/first and another/second line(s).

To further advance prosecution, the Examiner assumes either I or II as shown above.

Appropriate correction is required.

Claim Rejections - 35 USC § 102

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

5.	Claim(s) 1-11 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by MOON et al. (US Patent/PGPub. No. 20180197484).


Regarding Claim 1, MOON et al. teach a display device ([0056], FIG. 1-2, i.e. display device) comprising:
a display area ([0057], FIG. 1-2, i.e. display area DA) and a non-display area ([0057], FIG. 1-2, i.e. non-display area NDA) positioned around (FIG. 1-2, i.e. as shown by the figure(s)) the display area, the non-display area (i.e. please see above citation(s)) comprising a pad portion ([0088], FIG. 1-2, i.e. pad area PA) and a contact portion ([0088], FIG. 1-2, i.e. fanout area FTA; [0100], FIG. 5, i.e. wiring portion LP) that is disposed between (FIG. 1-2 & 5, i.e. as shown by the figure(s)) the display area and the pad portion (i.e. please see above citation(s)),
a first circuit portion ([0107], [0111], [0114], FIG. 5, i.e. first/second/third insulating film INS1/INS2/INS3) comprising an embedded circuit ([0115], [0108], FIG. 5, i.e. source electrode SE, a drain electrode DE, and gate electrode GE) disposed in (FIG. 5, i.e. as shown by the figure(s)) the display area (i.e. please see above citation(s)), a first connection electrode ([0093], FIG. 5, i.e. contact electrodes CTE) disposed in (FIG. 5, i.e. as shown by the figure(s)) the pad portion (i.e. please see above citation(s)), and a second connection electrode ([0151], FIG. 5, i.e. fanout line DL2b) disposed in (FIG. 1-2 & 5, i.e. as shown by the figure(s)) the contact portion (i.e. please see above citation(s)); and
a second circuit portion ([0124], [0135], FIG. 5, i.e. first/second electrode EL1/EL2) disposed on a layer ([0125], FIG. 5, i.e. fifth insulating film INS5) different from ([0111], FIG. 5, i.e. gate electrode GE) the first circuit portion (i.e. please see above citation(s)) and comprising a pixel ([0056], FIG. 1-2 & 5, i.e. pixels PXL) disposed in (FIG. 1-2 & 5, i.e. as shown by the figure(s)) the display area (i.e. please see above citation(s)), a pad ([0063], FIG. 1-2, i.e. drive unit D-IC) disposed in (FIG. 1-2, i.e. as shown by the figure(s)) the pad portion (i.e. please see above citation(s)), and a data line ([0076], FIG. 1-2, i.e. data lines DL) extending across (FIG. 1-2, i.e. as shown by the figure(s)) the contact portion and the display area (i.e. please see above citation(s)) and electrically connected to (FIG. 1-2, i.e. as shown by the figure(s)) the pixel,
wherein the pad (i.e. please see above citation(s)) is electrically connected to (FIG. 1-2, i.e. as shown by the figure(s)) the embedded circuit through (FIG. 1-2, i.e. as shown by the figure(s)) the first connection electrode, and
wherein the data line (i.e. please see above citation(s)) is electrically connected to (FIG. 1-2, i.e. as shown by the figure(s)) the embedded circuit (i.e. please see above citation(s)) via (FIG. 1-2, i.e. as shown by the figure(s)) the second connection electrode (i.e. please see above citation(s)).
Regarding Claim 2, MOON et al. teach the display device of claim 1, further comprising:
a first fan-out line ([0151], FIG. 2 & 5, i.e. second data lines DL2) connecting ([0151], FIG. 5, i.e. connected) the first connection electrode and the embedded circuit (FIG. 5, i.e. as shown by the figure(s)); and
a second fan-out line ([0168], FIG. 2 & 6-7, i.e. first data lines DL1) connecting the embedded circuit and the second connection electrode, wherein the first fan-out line extends across (FIG. 1-2 & 5-6, i.e. as shown by the figure(s)) the pad portion, the contact portion, and the display area, and the second fan-out line (i.e. please see above citation(s)) extends across (FIG. 1-2 & 5-6, i.e. as shown by the figure(s)) the display area and the contact portion (i.e. please see above citation(s)).
Regarding Claim 3, MOON et al. teach the display device of claim 2, wherein the first connection electrode and the second connection electrode (i.e. please see above citation(s)) are disposed on a first same layer ([0114], FIG. 5, i.e. third insulating film INS3 (CTE and DL2c on same layer INS3)) and comprise a first same material ([0114], FIG. 5, i.e. inorganic material), and wherein the pad and the data line (i.e. please see above citation(s)) are disposed on a second same layer ([0111], FIG. 5, i.e. second insulating film INS2 (I-DC and DL2b on same layer INS2)) and comprise a second same material ([0111], FIG. 5, i.e. inorganic material).
Regarding Claim 4, MOON et al. teach the display device of claim 3, wherein the first fan-out line and the second fan-out line (i.e. please see above citation(s)) are disposed on a same layer ([0114], FIG. 5 & 7, i.e. third insulating film INS3 (DL1 and DL2 on same layer INS3)) and comprise a same material ([0114], FIG. 5, i.e. inorganic material), and wherein the same layer on which the first fan-out line and the second fan-out line (i.e. please see above citation(s)) are disposed is different from another layer ([0114], FIG. 5, i.e. passivation layer PSV (CTEb on layer PSV) on which the first connection electrode is disposed (i.e. please see above citation(s)).
Regarding Claim 5, MOON et al. teach the display device of claim 4, wherein the pixel comprises a pixel transistor ([0081], FIG. 4-5, i.e. each pixel PXL … transistor) and a light-emitting element ([0131], FIG. 55, i.e. light emitting layer OL) electrically connected to (FIG. 5, i.e. as shown by the figure(s))the pixel transistor, and wherein the embedded circuit (i.e. please see above citation(s)) comprises an embedded circuit transistor ([0115], [0108], FIG. 5, i.e. transistor having SE, DE, and GE).
Regarding Claim 6, MOON et al. teach the display device of claim 5, wherein the pixel transistor (i.e. please see above citation(s)) comprises a pixel semiconductor layer ([0105], FIG. 5, i.e. buffer layer BF … multilayer … silicon nitride), and the embedded circuit transistor (i.e. please see above citation(s)) comprises an embedded circuit semiconductor layer ([0105], FIG. 5, i.e. buffer layer BF … multilayer … silicon oxide), and wherein the pixel semiconductor layer and the embedded circuit semiconductor layer (i.e. please see above citation(s)) comprise different materials ([0105], FIG. 5, i.e. silicon nitride ≠ silicon oxide).
Regarding Claim 7, MOON et al. teach the display device of claim 6, wherein one of the embedded circuit semiconductor layer and the pixel semiconductor layer (i.e. please see above citation(s)) comprises an oxide semiconductor, ([0105], FIG. 5, i.e. silicon oxide) and the other of the embedded circuit semiconductor layer and the pixel semiconductor layer (i.e. please see above citation(s)) comprises a polysilicon ([0105], FIG. 5, i.e. polysilicon).
Regarding Claim 8, MOON et al. teach the display device of claim 5, wherein the pixel transistor (i.e. please see above citation(s)) comprises a pixel semiconductor layer ([0105], FIG. 5, i.e. buffer layer BF … multilayer … silicon oxide), a pixel gate electrode ([0108], FIG. 5, i.e. gate electrode GE) disposed on (FIG. 5, i.e. as shown by the figure(s)) the pixel semiconductor layer (i.e. please see above citation(s)), and a pixel source electrode and a pixel drain electrode ([0115], FIG. 5, i.e. source electrode SE and drain electrode DE) disposed on (FIG. 5, i.e. as shown by the figure(s)) the pixel gate electrode, and wherein the pixel source electrode and the pixel drain electrode (i.e. please see above citation(s)) are electrically connected to (FIG. 5, i.e. as shown by the figure(s)) the pixel semiconductor layer, and the pixel source electrode and the pixel drain electrode (i.e. please see above citation(s)) are disposed on (FIG. 5, i.e. as shown by the figure(s)) a same layer ([0105], FIG. 5, i.e. buffer layer BF) as the pad (i.e. please see above citation(s)).
Regarding Claim 9, MOON et al. teach the display device of claim 8, wherein the embedded circuit transistor (i.e. please see above citation(s)) comprises an embedded circuit semiconductor layer ([0114], FIG. 5, i.e. third insulating film INS3), an embedded circuit gate electrode ([0108], FIG. 5, i.e. gate electrode GE) disposed on (FIG. 5, i.e. as shown by the figure(s)) the embedded circuit semiconductor layer (i.e. please see above citation(s)), and an embedded circuit source electrode and an embedded circuit drain electrode ([0115], FIG. 5, i.e. source electrode SE and drain electrode DE) disposed on (FIG. 5, i.e. as shown by the figure(s)) the embedded circuit gate electrode, and wherein the embedded circuit source electrode and the embedded circuit drain electrode (i.e. please see above citation(s)) are disposed on (FIG. 5, i.e. as shown by the figure(s)) a same layer ([0114], FIG. 5, i.e. third insulating film INS3) as the first connection electrode (i.e. please see above citation(s)).
 10, the display device of claim 1, wherein the second connection electrode (i.e. please see above citation(s)) is closer to (FIG. 5, i.e. as shown by the figure(s)) the display area than the first connection electrode (i.e. please see above citation(s)) when viewed from top in a plan view (FIG. 5, i.e. as view from top of FIG. 5, shown by the figure(s)).
Regarding Claim 11, MOON et al. teach the display device of claim 1, further comprising:
an interlayer dielectric layer ([0111], FIG. 5, i.e. second insulating film INS2 … silicon oxide (which is dielectric, please see below)) disposed between (FIG. 5, i.e. between INS1 and EL1/EL2, as shown by the figure(s)) the first circuit portion and the second circuit portion (i.e. please see above citation(s)).

    PNG
    media_image1.png
    277
    1011
    media_image1.png
    Greyscale

Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

6.	Claim(s) 12-21 is/are rejected under 35 U.S.C. 103 as being unpatentable over MOON et al. (US Patent/PGPub. No. 20180197484) in view of WANG (US Patent/PGPub. No. 20200081304).

Regarding Claim 12, MOON et al. teach the display device of claim 11.
However, MOON et al. do not explicitly teach
the interlayer dielectric layer is in direct contact with the first connection electrode and the second connection electrode.
In the same field of endeavor, WANG teaches
the interlayer dielectric layer ([0033], FIG. 2, i.e. dielectric layer 30) is in direct contact with ([0033], FIG. 2, i.e. capacitance) the first connection electrode ([0033], FIG. 2, i.e. first metal wiring 10) and the second connection electrode ([0033], FIG. 2, i.e. second metal wiring 20).
It would have been obvious to a person having ordinary skill in the art at the time the invention’s effective date was filed to combine MOON et al. teaching of a display device’s structural features with WANG teaching of display device comprising capacitor(s) to effectively prevent electrostatic breakdown by adding capacitor(s) (WANG’s [0033]).

7.	Claim(s) 12-21 is/are rejected under 35 U.S.C. 103 as being unpatentable over MOON et al. (US Patent/PGPub. No. 20180197484) in view of Dong et al. (US Patent/PGPub. No. 20200380903).

Regarding Claim 13, MOON et al. teach a display device ([0056], FIG. 1-2, i.e. display device) comprising:
a display area ([0057], FIG. 1-2, i.e. display area DA) and a non-display area ([0057], FIG. 1-2, i.e. non-display area NDA) positioned around (FIG. 1-2, i.e. as shown by the figure(s)) the display area, the non-display area (i.e. please see above citation(s)) comprising a pad portion ([0088], FIG. 1-2, i.e. pad area PA) and a contact portion ([0088], FIG. 1-2, i.e. fanout area FTA; [0100], FIG. 5, i.e. wiring portion LP) that is disposed between (FIG. 1-2 & 5, i.e. as shown by the figure(s)) the display area and the pad portion (i.e. please see above citation(s)),
a first circuit portion ([0107], [0111], [0114], FIG. 5, i.e. first/second/third insulating film INS1/INS2/INS3) comprising a demultiplexer disposed in the display area (i.e. taught by Dong et al. please see above citation(s)), a first connection electrode ([0093], FIG. 5, i.e. contact electrodes CTE) disposed in (FIG. 5, i.e. as shown by the figure(s)) the pad portion (i.e. please see above citation(s)), and a second connection electrode ([0151], FIG. 5, i.e. fanout line DL2b) disposed in (FIG. 1-2 & 5, i.e. as shown by the figure(s)) the contact portion (i.e. please see above citation(s)); and
a second circuit portion ([0124], [0135], FIG. 5, i.e. first/second electrode EL1/EL2) disposed on a layer ([0125], FIG. 5, i.e. fifth insulating film INS5) different from ([0111], FIG. 5, i.e. gate electrode GE) the first circuit portion (i.e. please see above citation(s)) and comprising a pixel ([0056], FIG. 1-2 & 5, i.e. pixels PXL) disposed in (FIG. 1-2 & 5, i.e. as shown by the figure(s)) the display area (i.e. please see above citation(s)), a pad ([0063], FIG. 1-2, i.e. drive unit D-IC) disposed in the pad portion (i.e. please see above citation(s)), and at least one data line ([0076], FIG. 1-2, i.e. data lines DL) extending across (FIG. 1-2, i.e. as shown by the figure(s)) the contact portion and the display area (i.e. please see above citation(s)) and electrically connected to (FIG. 1-2, i.e. as shown by the figure(s)) the pixel (i.e. please see above citation(s)).
However, MOON et al. do not explicitly teach
a demultiplexer disposed in the display area,
wherein the pad is electrically connected to the demultiplexer through the first connection electrode and provides a data signal to the demultiplexer,
wherein the at least one data line is electrically connected to the demultiplexer via the second connection electrode, and
wherein the demultiplexer generates divided data signals by dividing the data signal received from the pad using a time-division multiplexing.
In the same field of endeavor, Dong et al. teach
a demultiplexer ([0078], FIG. 5-6, i.e. demultiplexer 640) disposed in the display area ([0078], FIG. 5-6, i.e. integrated with the display panel DP),
wherein the pad ([0077], FIG. 5-6, i.e. data driver 630) is electrically connected to (FIG. 5-6, i.e. as shown by the figure(s)) the demultiplexer (i.e. please see above citation(s)) through the first connection electrode ([0077], FIG. 5-6, i.e. data driver 630) and provides a data signal ([0072], FIG. 6, i.e. data lines D1, D2, D3, D4 .  . . , D2m-1, Dm) to the demultiplexer,
wherein the at least one data line (i.e. please see above citation(s)) is electrically connected to (FIG. 6, i.e. as shown by the figure(s)) the demultiplexer (i.e. please see above citation(s)) via the second connection electrode ([0072], FIG. 6, i.e. D1, D2, D3, D4 .  . . , D2m-1, Dm at PX), and
wherein the demultiplexer (i.e. please see above citation(s)) generates divided data signals by dividing the data signal received from the pad (i.e. please see above citation(s)) using a time-division multiplexing ([0082]-[0086], FIG. 7, i.e. t0-t6 …).
It would have been obvious to a person having ordinary skill in the art at the time the invention’s effective date was filed to combine MOON et al. teaching of a display device’s structural features with Dong et al. teaching of display device comprising demultiplexer(s) to effectively reduce frame area of a display by integrating  demultiplexer(s) in display area (Dong et al.’s [0078]).
Regarding Claim 14, the display device of claim 13, wherein
MOON et al. teach
the at least one data line (i.e. please see above citation(s)) comprises a first data line ([0076], FIG. 1-2, i.e. data lines DL1) and a second data line ([0076], FIG. 1-2, i.e. data lines DL1)  that provide the divided data signals, respectively (i.e. please see above citation(s)).
Regarding Claim 15, the display device of claim 14, wherein
Dong et al. teach
the second connection electrode ([0064], FIG. 6, i.e. first/second control line SW1/SW2) comprises a (2-1) connection electrode ([0064], FIG. 6, i.e. first/second control line SW1/SW2; [0072], FIG. 6, i.e. D1) connecting (FIG. 6, i.e. as shown by the figure(s)) the demultiplexer and the first data line (i.e. please see above citation(s)), and a (2-2) connection electrode ([0064], FIG. 6, i.e. first/second control line SW1/SW2; [0072], FIG. 6, i.e. D1 and/or D2) connecting (FIG. 6, i.e. as shown by the figure(s)) the demultiplexer and the second data line (i.e. please see above citation(s)).
Regarding Claim 16, the display device of claim 15,
MOON et al. teach
further comprising:
a first fan-out line ([0076], FIG. 6, i.e. output terminal Do1) connecting (FIG. 6, i.e. as shown by the figure(s)) the first connection electrode and the demultiplexer (i.e. please see above citation(s)); and
a second fan-out line ([0076], FIG. 6, i.e. output terminal Do2) connecting (FIG. 6, i.e. as shown by the figure(s)) the demultiplexer and the second connection electrode, wherein the first fan-out line (i.e. please see above citation(s)) extends across (FIG. 6, i.e. as shown by the figure(s)) the pad portion ([0077], FIG. 5-6, i.e. data driver 630), the contact portion ([0078], FIG. 5-6, i.e. demultiplexer 640), and the display area, and the second fan-out line (i.e. please see above citation(s)) extends across (FIG. 6, i.e. as shown by the figure(s)) the display area and the contact portion (i.e. please see above citation(s)).
Regarding Claim 17, the display device of claim 16, wherein
Dong et al. teach
the second fan-out line (i.e. please see above citation(s)) comprises a (2-1) fan-out line ([0064], FIG. 6, i.e. first/second control line SW1/SW2; [0072], FIG. 6, i.e. D3 and/or D4) connecting (FIG. 6, i.e. as shown by the figure(s)) the demultiplexer and the (2-1) connection electrode (i.e. please see above citation(s)), and a (2-2) fan-out line connecting (FIG. 6, i.e. as shown by the figure(s)) the demultiplexer and the (2-2) connection electrode (i.e. please see above citation(s)).
Regarding Claim 18, the display device of claim 13, wherein
Dong et al. teach
the at least one data line ([0072], FIG. 6, i.e. D1) extends in a first direction ([0072], FIG. 6, i.e. vertical), and wherein the first circuit portion ([0076], FIG. 6, i.e. demultiplexer 640) comprises a plurality of demultiplexers ([0076], FIG. 6, i.e. transistors connecting terminals Do1 to Dom) arranged along a second direction ([0076], FIG. 6, i.e. horizontal) crossing the first direction (i.e. please see above citation(s)).
 19, the display device of claim 18, wherein
Dong et al. teach
same demux select signal lines ([0064], FIG. 6, i.e. first/second control line SW1/SW2) are connected to (FIG. 6, i.e. as shown by the figure(s)) the plurality of demultiplexers (i.e. please see above citation(s)).
Regarding Claim 20, the display device of claim 13, wherein
Dong et al. teach
the at least one data line ([0072], FIG. 6, i.e. data line D1) extends in a first direction ([0072], FIG. 6, i.e. width, horizontal, of D1)  and comprises a plurality of data lines ([0072], FIG. 6, i.e. plurality of data lines D2, D3, D4 .  . . , D2m-1, Dm) arranged along a second direction ([0072], FIG. 6, i.e. vertical) crossing the first direction, wherein the first circuit portion ([0076], FIG. 6, i.e. demultiplexer 640) comprises a plurality of demultiplexers ([0076], FIG. 6, i.e. transistors connecting terminals Do1 to Dom) comprising a first demultiplexer and a second demultiplexer ([0076], [0064], FIG. 6, i.e. transistors connecting terminals Do1/SW1 and Do2/SW2), and wherein the first demultiplexer and the second demultiplexer direction (i.e. please see above citation(s)) are connected to different data lines ([0072], FIG. 6, i.e. plurality of data lines D2 and D5) of the at least one data line ([0072], FIG. 6, i.e. data line D1).
Regarding Claim 21, the display device of claim 20, wherein
Dong et al. teach
the first demultiplexer and the second demultiplexer (i.e. please see above citation(s)) are connected to different demux select signal lines ([0064], FIG. 6, i.e. first/second control line SW1/SW2).

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to VINH TANG LAM whose telephone number is (571) 270-3704. The examiner can normally be reached on Monday to Friday 8:00 AM to 5:00 PM.



If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nitin K Patel can be reached on (571) 272-7677. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/VINH T LAM/Primary Examiner, Art Unit 2628